Per Curiam.
Respondent, a Saratoga County attorney, was admitted to practice in this department in 1975.
On May 26 of this year, respondent was convicted in Sara-toga County Court upon his plea of guilty of two counts of the *762crime of operating a motor vehicle while under the influence of alcohol as a felony (Vehicle and Traffic Law § 1192 [2], [3]) and obstructing governmental administration, second degree, a class A misdemeanor (Penal Law § 195.05). He was subsequently sentenced to six months’ imprisonment and a $1,000 fine.
Petitioner now moves to strike respondent’s name from the roll of attorneys by reason of his felony conviction (Judiciary Law § 90 [4]).
Respondent ceased to be an attorney and counselor-at-law upon his felony conviction (Judiciary Law § 90 [4] [a]). Petitioner’s motion to strike respondent’s name from the roll of attorneys is, accordingly, granted (Judiciary Law § 90 [4] [b]).
Motion granted and respondent’s name stricken from the roll of attorneys, effective immediately. Mahoney, P. J., Kane, Casey, Weiss and Mikoll, JJ., concur.